       Case 2:19-cv-04694-SRB Document 39 Filed 12/17/19 Page 1 of 3



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 4   SGonski@perkinscoie.com
     DocketPHX@perkinscoie.com
 5
     Elisabeth C. Frost (WDC Bar No. 1007632)*
 6   Uzoma N. Nkwonta (WDC Bar No. 975323)*
     PERKINS COIE LLP
 7   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
 8   Telephone: 202.654.6200
     Facsimile: 202.654.6211
 9   EFrost@perkinscoie.com
     UNkwonta@perkinscoie.com
10
     *Admitted pro hac vice
11
     Attorneys for Plaintiffs
12
13                              UNITED STATES DISTRICT COURT

14                                       DISTRICT OF ARIZONA

15
     Jessica Miracle; et al.,                            No. 2:19-cv-04694-SRB
16
                           Plaintiffs,
17                                                       PRELIMINARY INJUNCTION
            v.                                           APPEAL
18
     Katie Hobbs, in her official capacity as Arizona
19   Secretary of State,
20                         Defendant.
21
22          Notice is hereby given that Plaintiffs appeal to the United States Court of Appeals
23   for the Ninth Circuit from this Court’s Order denying Plaintiffs’ Motion for Preliminary
24   Injunction and granting in part Defendant’s Motion to Dismiss (Doc. 36), entered in the
25   above-captioned action on December 16, 2019, attached hereto as Exhibit A.
26          Plaintiffs’ Representation Statement, required by Ninth Circuit Rule 3-2(b), is
27   attached to this Notice as Exhibit B.
28
       Case 2:19-cv-04694-SRB Document 39 Filed 12/17/19 Page 2 of 3



 1   DATED: December 17, 2019          s/ Sarah R. Gonski
                                       Sarah R. Gonski (Bar No. 032567)
 2                                     PERKINS COIE LLP
                                       2901 North Central Avenue, Suite 2000
 3                                     Phoenix, Arizona 85012-2788
 4                                     Elisabeth C. Frost (WDC Bar No. 1007632)*
                                       Uzoma N. Nkwonta (WDC Bar No. 975323)*
 5                                     PERKINS COIE LLP
                                       700 Thirteenth Street NW, Suite 600
 6                                     Washington, D.C. 20005-3960
 7                                      *Admitted pro hac vice
 8                                     Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
       Case 2:19-cv-04694-SRB Document 39 Filed 12/17/19 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 17, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                                     s/ D. Freouf
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
